Citation Nr: 0111061	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for T6 paraplegia, as 
secondary to service-connected paranoid schizophrenia.

2.  Entitlement to an effective date earlier than November 4, 
1997, for the grant of a 100 percent evaluation for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND

The veteran had active duty from January 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1992 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In the October 1992 rating 
decision, the RO denied service connection for T6 paraplegia, 
as secondary to the service-connected paranoid schizophrenia.  
In the January 1998 rating decision, the RO granted a 
100 percent evaluation for paranoid schizophrenia, effective 
November 4, 1997.

On December 15, 2000, the veteran testified at a personal 
hearing before the undersigned Board Member.  The tape on 
which the hearing was recorded cannot be located, and thus a 
transcript of the hearing is not of record.  In a March 2001 
letter, the Board informed the veteran of his right to 
another hearing.  The veteran responded, stating he would 
like another hearing before a Member of the Board.  The Board 
apologizes for any inconvenience this action causes the 
veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO the following development:

The RO should schedule a hearing with a 
Member of the Board at the RO.

The RO should otherwise review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should verify that the 
new notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

